 1   JOHN R. DUREE, JR. INC
     A Professional Corporation
 2   JOHN R. DUREE, JR.
     State Bar No. 65684
 3   1001 G Street, Suite 100
     Sacramento, California 95814
 4   Telephone: (916) 441-0562
 5
     Facsimile: (916) 447-2988

 6   Attorney for Defendant
     VALERI MYSIN
 7

 8
                            IN THE UNITED STATES DISTRICT COURT
 9
                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                     )      2:12-CR-00051 MCE
                                                   )
12                                 Plaintiff,      )      STIPULATION AND
                                                   )      ORDER TO CONTINUE JUDGMENT
13
     v.                                            )      AND SENTENCING
14
                                                   )
                                                   )
15   VALERI MYSIN,                                 )
                                                   )
16                           Defendant.            )
     __________________________________            )
17

18                                              STIPULATION
19
            Plaintiff, United States of America, by and through its counsel, Assistant United States
20
     Attorney Michele Beckwith and defendant, Valeri Mysin, by and through his counsel, John R.
21
     Duree, Jr., agree and stipulate to vacate the date set for judgment and sentencing, December 13,
22
     2018 at 10:00 a.m., in the above-captioned matter, and to continue the judgment and sentencing
23
     to January 24, 2019 at 9:30 a.m. in the courtroom of the Honorable Morrison C. England, Jr.
24

25
     Probation officer Shannon Morehouse also agrees to this change.

26          The final draft of the PSR has been filed. The parties also request that the due date for

27   the sentencing memoranda, if any, be set for January 17, 2019.

28          The reason for the continuance is that the parties anticipate that the government will file a

                                                         1
 1
     motion to consolidate this matter with sentencing in 2:11-CR-00427 TLN or file a notice of
 2
     related cases.
 3
            Accordingly, the parties respectfully request the Court adopt this proposed stipulation.
 4
     IT IS SO STIPULATED.
 5

 6   Dated: November 15, 2018                            PHILLIP A. TALBERT
                                                         United States Attorney
 7
                                                  By:    /s/ Michele Beckwith
 8                                                       MICHELE BECKWITH
                                                         Assistant United States Attorney
 9
     Dated: November 15, 2018                             /s/ John R. Duree, Jr.
10                                                       JOHN R. DUREE, JR.
                                                         Attorney for Defendant
11                                                       VALERI MYSIN
12                                               ORDER
13          For the reasons set forth in the accompanying stipulation, the judgment and sentencing
14   date of December 13, 2018 at 10:00 a.m. is VACATED and the above-captioned matter is set for
15
     judgment and sentencing on January 24, 2019 at 9:30 a.m.
16
            IT IS SO ORDERED.
17
     Dated: November 19, 2018
18

19

20

21

22

23

24

25

26

27

28

                                                         2
